Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amended drawings submitted on 11/17/2021 have been received and are approved by the examiner. 

Claim Status
Claims 2 and 4 have been cancelled and their limitations have been added to amended claim 1. Claims 1, 3, and 5-15 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heyne et al. (U.S. 20190106004) in view of Mizoguchi et al. (U.S. 20120055725).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper Surface Portion)][AltContent: textbox (Extension Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Open Bottom Surface)][AltContent: arrow][AltContent: textbox (First Cover)][AltContent: textbox (Second Battery Module)][AltContent: textbox (First Battery Module)]
    PNG
    media_image1.png
    546
    470
    media_image1.png
    Greyscale

With respect to claim 1, Heyne discloses in Fig. 3 (above) a vehicle battery cooling system ([0011]) comprising: 
a first battery module (labeled) (Fig. 3); 
a second battery module disposed above the first battery module (labeled) (Fig. 3); 
a first cover (labeled) disposed between the first battery module (labeled) and the second battery module (labeled), covering the first battery module (labeled), and having the second battery module (labeled) disposed thereon (Fig. 3); 
a second cover (17 – cooling plate) of covering the second battery module (labeled)) (Fig. 3); and 
a third cover (labeled) disposed above the second cover (17) and covering the second cover (17) (Fig.4, below),
wherein the second cover (17) has a side surface portion (19), an upper surface portion (labeled), and an open bottom surface (labeled), to form an accommodation space therein for accommodating the second battery module (labeled) (Fig. 3), and 
wherein the second cover (17) further includes an extension portion (labeled) that extends from the side surface (19) portion in a direction perpendicular to the side surface (19) portion in parallel to the first cover (labeled) to overlap the first cover (labeled) (Fig. 3),
the second cover (17) has a side surface portion (19), an upper surface portion (labeled), and an open bottom surface (labeled), to form an accommodation space therein for accommodating the second battery module (labeled) (Fig. 3),
an extension portion (labeled) that extends from an edge portion of the open bottom surface to overlap the first cover (labeled) (Fig. 3),

Mizoguchi discloses a vehicle battery cooling structure ([abstract]) and teaches a second cover (20F – cooling jacket) and a third cover (cover plate – not shown) with a first cooling flow channel in which a coolant flows, is formed between the second cover (20F) and the third cover (not shown) to cool the battery ([0032]) and more specifically, formed on the upper surface (labeled) of the second cover (20F) (Fig. 6). Mizoguchi further teaches that the flow channels are what allows the coolant to flow on the cover ([0032]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the structure of the second cover disclosed by Heyne included the flow channel taught by Mizoguchi to ensure proper containment of the coolant. 

With respect to claim 5, Heyne discloses that the extension portion (labeled) of the second cover (17) is coupled to an upper portion of the first cover (labeled) (Fig. 3). The 


[AltContent: textbox (.II)]

With respect to claim 6, Heyne discloses in Fig. 3.II (above) the first cover (labeled) includes a hole (labeled) at which the second battery module (labeled) is disclosed (Fig. 3)

With respect to claim 7, Heyne discloses the first cover (labeled) further includes a sidewall portion (l9) that is protrudingly formed along an edge of the open hole (labeled) (Fig. 3). 


With respect to claim 12, Heyne disclose a battery module cooling unit (10 liquid cooling arrangement) formed below the first battery module (labeled). Although Hayne does not include a second cooling flow channel to cool the first battery module, a second cooling flow channel would be obvious as the mere duplication of parts has no patentable significant unless a new and unexpected result is produced (In re Harza, 274 F.2d, 124 USPQ 378 (CCPA 1960) (see MPEP 2144). In this case, the use of the second cooling flow channel to cool the first battery module is an expected result.

With respect to claim 13, Heyne discloses a first cover (labeled), a second cover (l7), a first cooling flow channel (24) and a second cooling flow channel (rejection of claim 12), but does not disclose a cooling injection pipe formed outside the first and second cover, connected to the first cooling flow channel and the second cooling flow channel configured to supply coolant into both flow channels, as well as a coolant discharge pipe connected to both cooling flow channels from which the coolant circulating in the first cooling flow channel and the second cooling flow channel is discharged, or that the coolant injection and discharge pipes are formed on an external side of the first and second cover. 
Mizoguchi discloses a vehicle battery cooling structure ([abstract]) and teaches of a coolant injection pipe (21 inlet) formed on the external side of the cover (20F) (Fig. 6) connected to the flow channel (24) configured to supply the coolant into the flow channel (24) and a 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a coolant injection pipe and a coolant discharge pipe outside the cover of the battery cooling system in order to deliver the coolant to the flow channels within the battery. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heyne et al. in view of Mizoguchi et al. as applied to claim 1-2, 4-7, and 12-14 above, and further in view of Kubota et al. (U.S. 20160141737)

With respect to claim 3, modified Heyne discloses the upper surface portion (labeled) and side surface portion (labeled) of the second cover (17) in the rejection of claim 1, as well as the first cooling flow channel (24) being formed on the upper surface of the second cover in claim 2, but does not disclose that the upper surface of the second cover is made of aluminum, and the side surfaces of the second cover is made of steel material. 
The second cover of Heyne (17) is a heat transfer plate, but is silent with regards to its composition. Kubota discloses a heat transfer plate (191) and discloses it is made of aluminum ([0068]). Kubota further discloses that the heat transfer plate (191) is made of aluminum because aluminum is a highly thermal-conductive material ([0068]). Additionally, it is understood that the side surface portion (labeled) of the second cover (17) acts a side plate to the second battery 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure that the upper surface of the second cover and the side surface portion of the second cover disclose by Heyne were constructed of aluminum and steel, respectively, as taught by Kubota in order to ensure the second cover could provide the necessary heat transfer and structural support elements. 

With respect to claim 9, modified Heyne discloses the second cover (17) is formed in a panel shape (Fig. 3), but does not disclose it is formed of aluminum material. 
The second cover of Heyne (17) is a heat transfer plate, but is silent with regards to its composition. Kubota discloses a heat transfer plate (191) and discloses it is made of aluminum ([0068]). Kubota further discloses that the heat transfer plate (191) is made of aluminum because aluminum is a highly thermal-conductive material ([0068]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure the second cover disclosed by Heyne was formed of aluminum material as taught by Kubota in order to ensure the second cover provided the necessary heat transfer qualities. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heyne et al. in view of Mizoguchi et al. as applied to claim 1-2, 4-7, and 12-14 above, and further in view of Kleinman et al. (U.S. 20120244392).

With respect to claim 8, Heyne discloses a sidewall portion (19) and a second cover (17), but does not disclose a sealing unit disposed between the sidewall portion and the second cover, wherein the sidewall portion, second cover, and sealing unit are coupled. However, it would be obvious for the sake of manufacturing to include a gasket as a sealing unit between the sidewall portion and second cover as a means of coupling in order to maintain structural integrity, which is common both in battery art and other manufacturing arts.
For example of such common knowledge is provided in paragraph 0012 of Kleinman which references gaskets as one of the several ways to provide mechanical seals ([0038]).Therefore, it would be obvious for one having ordinary skill in the art to include a gasket as taught by Kleinman to create a mechanical seal between the sidewall portions and second cover disclosed by Heyne. 

With respect to claim 9, Heyne modified by Kleinman above discloses that the sidewall portion, the second cover, and the sealing unit are coupled. The limitation “…via bolding coupling” is a product by process limitation and carries no patentable weight (see MPEP 2113).

With respect to claim 11, modified Heyne discloses that the first cooling flow channel in which the coolant flows is formed between the second and third covers, as presented in the rejection of claim 1, and on the top surface of the second cover, as presented in the rejection of claim 3. Therefore, the limitation of the first coolant flow channel being formed on the underside of the third cover is obvious to try, since in order for the coolant channel to be formed between the second and third covers (the claim limitation in independent claim 1), it must either be formed on the top surface of the second cover (claim 3 limitation) or the bottom surface of the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heyne et al. in view of Mizoguchi et al. as applied to claim 1-2, 4-7, and 12-14 above, and further in view of Park (U.S. 20190319318).

With respect to claim 15, modified Heyne discloses a battery cooling system with a coolant injection pipe and a first a second flow channel, but does not disclose a coolant dividing unit connected to the coolant injection pipe and the second cooling flow channel to distribute coolant to the first and second flow channels. 
Park discloses a battery cooling system with a first coolant flow channel (172) and a second coolant flow channel (171) and teaches of coolant diving unit (153 – first connection unit) (Fig. 6). Park further teaches that the coolant dividing unit (153) distributes coolant to the first coolant flow channel (172) and the second coolant flow channel (171)([0063]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to include a coolant diving unit connecting to the coolant injection pipe and the second cooling flow channel as taught by Park to the battery cooling system disclosed by modified Heyne in order to ensure coolant is flowing to both cooling flow channels. 


Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 to include the new limitation that the second cover includes an extension portion that extends from the side surface portion in a direction perpendicular to the side surface portion in parallel to the first cover to overlap the first cover has been considered, but is not persuasive as shown in the labeled drawings of Fig. 3 of Heyne below (or on page 3 of this action. Fig. 3) clearly shows that the extension portion (labeled) of the second cover (17) extends perpendicular from the side surface (19) and extends parallel to the first cover (labeled) to overlap the first cover. 

[AltContent: textbox (Upper Surface Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Extension Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Open Bottom Surface)][AltContent: arrow][AltContent: textbox (First Cover)][AltContent: textbox (Second Battery Module)][AltContent: textbox (First Battery Module)]
    PNG
    media_image1.png
    546
    470
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727